Exhibit 10.4

 

October 7, 2007

 

Personal and Confidential

 

Frederick M. Strader

501 Whithorn Court

Timonium, MD 21093

 

Re:

Designation of Eligibility for Retention Payment under the

 

AAI Corporation Change in Control Retention and Severance Plan

 

Dear Fred:

 

We are pleased to inform you that AAI Corporation (the “Company”) has selected
you to be eligible to receive a Retention Payment, described below, under the
AAI Corporation Change in Control Retention and Severance Plan (the “Plan”). All
terms and conditions for payment of the Retention Payment are described in this
letter agreement and the Plan (copy enclosed). Since this letter agreement and
the Plan memorialize your right to receive the Retention Payment (assuming all
conditions are satisfied), we encourage you to retain these materials with your
other important papers.

 

Retention Payment.

 

If you have been continuously employed by the Company or any affiliate from
September 1, 2007 (the Plan’s effective date) until December 31, 2008 (“Payment
Date”), the Company will pay you a Retention Payment in a lump sum, less
applicable taxes, in an amount equal to (A÷36)xB, where:

 

•      (A) equals your maximum cash award at 1X target under the Company’s Long
Term Incentive Plan (“LTIP”); and

 

•      (B) equals the number of full and partial months (prorated on the basis
of days in the applicable partial month) between  the date of the Change in
Control and the Payment Date.

 

The Retention Payment will be paid to you in a single sum cash payment within 15
days after the Payment Date.

 

Except as described below, you must be employed by the Company to receive your
Retention Payment.

 

--------------------------------------------------------------------------------


 

Impact of Separation from Service Prior to Payment Date.

 

If, after a Change in Control but prior to the date (or dates) your Retention
Payment is payable, you incur a Separation from Service with the Company, either
without Cause or by you for Good Reason, you will still be entitled to receive
the Retention Payment, as described below. If your Separation from Service is
due to “Disability” (as defined in the Company’s long-term disability plan), you
will still be eligible to receive your Retention Payment but it will be offset
(reduced), to the extent not otherwise offset against any other amounts owed to
you, by amounts payable to you under the Company’s short or long-term disability
plans. However, you will not be entitled to receive a Retention Payment under
the Plan if your Separation from Service is: (i) for Cause, (ii) by you without
Good Reason, or (iii) on account of your death.

 

If you are a “Specified Employee,” i.e., one of the top 50 “officers” (which is
broadly defined) of the Company and its affiliates having annual compensation in
excess of $145,000 for 2007 or as adjusted thereafter, payment of your Retention
Payment will be delayed for six months after the date of your Separation from
Service unless your separation is due to Disability. As soon as administratively
feasible following the end of the delay period, the Retention Payment will be
paid to you in a single sum cash payment.

 

If you are not a Specified Employee (or you are a Specified Employee and your
separation is due to Disability), the delay period will not apply to you, and
your Retention Payment will be paid to you in a single sum cash payment within
ten days after your Separation from Service.

 

Other Important Terms.

 

The Company is extending participation in the Plan to only selected employees.
For this reason, we ask and you agree that you will keep the terms of the Plan
and this letter agreement completely confidential.

 

This letter agreement is not an employment agreement or guarantee of continued
employment by the Company. In addition, the agreement is personal to you: you
may not assign this agreement or the benefits provided by it to anyone.

 

This letter agreement may not be amended, except in a writing signed by you and
the Company. This letter agreement will be construed and enforced in accordance
with the laws of the State of Maryland (without regard to the principles of
conflicts of law).

 

This letter agreement sets forth the whole agreement between you and the Company
concerning the subject matter described herein and supersedes any other
discussions, representations or agreements concerning the subject matter
described herein; provided, however, this letter agreement does not supersede,
alter or amend, in any manner, the terms and conditions of your Employment
Agreement with the Company dated August 16, 2006, and as amended and restated
effective as of October 7, 2007, and such agreement shall continue in full force
and effect.

 

2

--------------------------------------------------------------------------------


 

You are hereby advised by the Company to consult your own legal counsel and/or
your own personal financial or tax advisors before signing this letter
agreement. By signing below, you acknowledge that you have carefully read this
letter agreement in its entirety; that you have had an adequate opportunity to
consider it and to consult with any advisors of your choice about it; that you
understand the terms of this letter agreement and their significance; that you
knowingly and voluntarily assent to all the terms and conditions contained in
this agreement; and that you are signing this letter agreement voluntarily and
of your own free will.

 

Please indicate your agreement to the terms of this letter by signing it in the
space provided below and returning a hard copy to me confidentially. Please do
not hesitate to contact me if you have any questions.

 

 

 

Very truly yours

 

 

 

AAI CORPORATION

 

 

 

By:

/s/ Anna-Maria G. Palmer

 

 

Name: Anna-Maria G. Palmer

 

Title: Vice President, Human Resources

 

The undersigned accepts the above letter agreement and agrees that it contains
the entire agreement of the parties relating to the subject matter hereof.

 

Accepted and Agreed:

 

 

/s/ Frederick M. Strader

 

Frederick M. Strader

 

Dated: October 7, 2007

 

3

--------------------------------------------------------------------------------